Citation Nr: 1137619	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a back disability for the period from February 23, 2005, to December 1, 2008.  

2.  Entitlement to an initial rating higher than 40 percent for a back disability for the period since December 1, 2008.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that granted service connection and a 10 percent rating for a back disability, effective February 23, 2005.  

The Veteran provided testimony at a hearing at the RO in November 2008.

A May 2009 RO decision increased the rating for the Veteran's service-connected back disability to 40 percent, effective December 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in August 2009, the Veteran requested a hearing before the Board sitting at the RO (Travel Board hearing).  Although the RO notified the Veteran on two occasions in July 2011 of the date, time and location of his April 2011 Board hearing, in a statement received in September 2011, he explained that he missed his August 2011 hearing because he misread the letter from the RO and that he thought the hearing involved travel pay.  He reported that he left a message that he did not collect travel pay.  Additionally, he indicated that he had just finished a lengthy and detailed intervention regarding his post-traumatic stress disorder issues and that due to nightmares and stress, his medication had to be changed.  The Veteran reported that he was having trouble adjusting to the medication.  The Veteran specifically requested that he be rescheduled for another Travel Board hearing at the RO.  Under the circumstances, the Board finds that the Veteran meets the requirements of "good cause" shown for his failure to attend to the August 2011 Board hearing.  As such, his case must be remanded to give him another opportunity to testify at a Board Travel Board hearing.  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

